REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method for performing automatic license plate recognition, comprising: 
a) performing a character detection operation on a to-be-processed image;
b) determining whether a number of character objects are detected based on a result of step a); 
c) when the determination of step b) is affirmative, obtaining, for each of the character objects, a representative point associated with the character object; 
d) obtaining a pattern line with respect to the representative points that are associated with the character objects, respectively; 
e) calculating a skew angle formed by the pattern line and a preset reference line; 
f) rotating each of the character objects based on the skew angle to obtain an adjusted object corresponding to the character object; and 
g) for each of the adjusted objects obtained respectively from the character objects, performing a character recognition operation on the adjusted object to obtain a recognized character. 

Claim 6 recites an electronic device for performing automatic license plate recognition for performing the method of claim 1.


Das et al. (US 20200401834 A1) discloses system for recognition of license plate from vehicle image using tight bound rectangle rotation obtain corrected to get a gray-scale skew corrected image (Fig. 1-3 and par. 0071). However, the reference is silent on details about (1) obtaining, for each of the character objects, a representative point associated with the character object; obtaining a pattern line with respect to the representative points that are associated with the character objects, respectively; calculating a skew angle formed by the pattern line and a preset reference line; rotating each of the character objects based on the skew angle to obtain an adjusted object corresponding to the character object
Wilbert et al. (US 20180300578 A1) discloses method and apparatus for identifying vehicle information from an image of vehicle containing license plate using OCR software (par. 0060 and 0063). However, the reference is silent on details about (1).
Huttenlocher et al. (US 5687253 A) discloses determining skew angle in of text by utilizing a number of lines which extend from a randomly selected edge pixel, where the lines differ by smaller angular increments, and the angular range is centered about the coarse skew angle. However, the fine skew angle may be determined by analyzing (col. 11 ln 48 - col. 12 ln 17). However, the reference is silent on details about (1).
Bodade et al. (“A Novel Approach for Automated Skew Correction of Vehicle Number Plate Using Principal Component Analysis”) discloses method for correction of vehicle number plate by using principal component analysis for skew correction (abstract, Fig. 2, Fig. 8, section III). However, the reference is silent on details about (1).

As discloses above, none of the prior art anticipate the invention of claim 1 and 6. The above references, in combination, do not render obvious claimed invention regarding to details about (1) obtaining, for each of the character objects, a representative point associated with the character object; obtaining a pattern line with respect to the representative points that are associated with the character objects, respectively; calculating a skew angle formed by the pattern line and a preset reference line; rotating each of the character objects based on the skew angle to obtain an adjusted object corresponding to the character object. Therefore, claims 1, 6, and their dependent claims are allowable.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571) 270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DUNG HONG/
Primary Examiner, Art Unit 2643